Citation Nr: 1431846	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-18 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with limited flexion.

2.  Entitlement an initial evaluation in excess of 10 percent for left knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant had active service from May 1984 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

The Board notes that in a March 2010 rating decision, the RO granted a separate evaluation for laxity of the left knee with an evaluation of 10 percent effective July 24, 2009.  A May 2010 notice of disagreement was accepted by the RO as a substantive appeal of the appellant's claim for a higher initial rating for his left knee disability.  The notice of disagreement raised a claim of entitlement to an earlier effective date, which had not been previously raised by the appellant.  In an April 2013 supplemental statement of the case, the RO addressed the issue of entitlement to an earlier effective date for the separate 10 percent evaluation for left knee laxity.  In an April 2013 rating decision, the RO granted entitlement to an earlier effective date for the separate 10 percent evaluation for left knee laxity of August 16, 2004, the effective date of the grant of service connection for degenerative joint disease of the left knee.  At the September 2013 hearing, the appellant stated that he was satisfied with the effective date for service connection, but he believed he was entitled to a rating in excess of 10 percent from August 2004.  See Hearing Transcript at p. 17.  The appellant's claim for a higher rating from August 2004 is part of the claims for higher initial evaluations for his left knee degenerative joint disease and laxity.  Additionally, the appellant did not file a formal substantive appeal following the April 2013 supplemental statement of the case.  

Thus, the appellant has indicated that he does not wish to pursue the issue of entitlement to an earlier effective date for the grant of service connection for left knee laxity, he did not complete a substantive appeal, and the issue of entitlement to a higher initial evaluation for left knee laxity is separately before the Board.  Consequently, the Board finds that a separate issue of entitlement to an earlier effective date for the separate evaluation for left knee laxity is not before the Board and will not the address it at this time.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant has asserted that his left knee has worsened since his previous VA examination in March 2013.  See September 2013 Board Hearing Transcript at p. 13.  Therefore, a new VA examination is necessary prior to appellate adjudication of this issue.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the VA treatment records in the file only date to April 2013.  Consequently, the Board requests the appellant's complete VA treatment records from April 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1. 	Obtain all of the appellant's VA treatment records from April 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  After completion of the above, schedule the appellant for a VA examination to ascertain the current severity of his left knee disability.  

Forward the claims file to the examiner for review (including any medical records contained in Virtual VA and VBMS).  

The VA examiner should provide examination findings pertinent to the left knee disability that allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion, using a goniometer, should be reported along with the point (in degrees) that motion is limited by additional functional loss due to pain, weakness, fatigue or incoordination.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.

The examiner should indicate whether there is recurrent subluxation or lateral instability of the left knee and if so, whether it is slight, moderate or severe.

The examiner should also ascertain whether or not the Veteran has nonunion or malunion of the tibia and/or fibula with knee disability.  If there is nonunion, the examiner should indicate whether there is loose motion requiring a brace and if there is malunion, whether the knee disability is slight, moderate, or marked.

Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the appellant's service connected left knee disability.

3.  Thereafter, readjudicate the issues on appeal of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with limited flexion, and entitlement to an initial evaluation in excess of 10 percent for left knee laxity.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

